UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54842 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨ No x Note: The Company was a voluntary filer until October 22, 2012 but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x There were 62,575,204 shares of the registrant's common stock outstanding as of November 12, 2012. 1 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS September 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion anddepreciation Oil and gas properties, net Other assets: Restricted cash – drilling program Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) September 30, December 31, (Unaudited) Liabilities and Stockholders' Equity Current liabilities: Cash overdraft $ $ Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Unearned promote - Other payables Derivative warrant liability Current portion of notes payable and capital leases Total current liabilities Drilling prepayments Notes payable and capital leases Notes payable, related parties Asset retirement obligations Total liabilities Commitments and contingencies (Note 12) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 125,000,000 shares authorized;61,925,204 and 48,953,679 shares issued and outstanding Additional paid-in capital Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Nine Months Ended September 30, Ended September 30, Revenues: Oil and gas $ Condensate and skim oil - Transportation and gathering Totalrevenues Operating expenses: Lease operating expenses Pipeline operating expenses Cost of gas purchased for resale - - - Depletion and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expenses): Interest income 32 79 Interest expense ) Changes in fair value of warrant derivative liability ) ) ) Warrant modification expense ) - ) - Changes in liquidated damages ) ) ) Other income, net - Total other income (expenses), net ) ) ) Loss from continuing operations before income tax benefit ) Income tax benefit - ) - ) Loss from continuing operations ) Discontinued operations: Income (loss) from discontinued operations (net of tax expenses of $-0-, $6,605, $-0-, and $14,446, respectively) - ) - Gain on sale of discontinued operations (net of tax expense of $-0-, $257,829, $-0-, and $257,829, respectively) - - Income from discontinued operations - - Net loss $ ) $ ) $ ) $ ) Basic and diluted income (loss) per share: Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations - - Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding-basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Operating Activities Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Stock based compensation - Common stock issued for consulting services Gain on sale of equipment Gain on sale of discontinued operations - Change in fair value of warrant derivative liability Warrant modification expense - Changes in operating assets and liabilities: Accounts receivable, trade Accounts receivable, related parties - Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Other payables Net cash used in operating activities Investing Activities Additions to certificates of deposit Proceeds from sale of 59 Disposal - Purchases of property and equipment Purchases of oil and gas properties Proceeds from sale of property and equipment - Net cash provided by (used in)investing activities Financing Activities Proceeds from notes payable - Payments on notes payable and capital leases Cash overdraft Proceeds from sale of common stock, net of offering costs Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC,”or the “Company”) is engaged in the exploration and production of natural gas and oil through the development of a repeatable, low geological risk, high potential project in the active East Texas oil and gas region.The Company's business strategy, which it designated as the “Cornerstone Project,” is to identify and exploit resources in and adjacent to existing or indicated producing areas within the Rodessa field area.PERC’s principals spent over three years and invested over $3.5 million in equity for data harvesting, prospect evaluation and acreage acquisitions for the Cornerstone Project. PERC conducts its main exploration and production operations through its wholly-owned subsidiary, Pegasi Operating, Inc.("POI").It conducts additional operations through another wholly-owned subsidiary: TR Rodessa, Inc. ("TR Rodessa").Prior to the sale of its assets on July 1, 2011, the Company also conducted additional operations through its wholly-owned subsidiary, 59 Disposal. TR Rodessa owns an 80% undivided interest in and operates a 40-mile natural gas pipeline and gathering system which is currently being used by PERC to transport its hydrocarbons to market.Excess capacity on this system is used to transport third-party hydrocarbons.Prior to its sale, 59 Disposal owned an 80% undivided interest in and operated a saltwater disposal facility which disposed saltwater and flow back waste into subsurface storage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidated financial statements of PERC have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December31, 2011, and notes thereto, which are included in the Company’s annual report on Form 10-K filed with the SEC on March 28, 2012.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2011 annual consolidated financial statements, have been omitted. b)New Accounting Pronouncements Accounting standards-setting organizations frequently issue new or revised accounting rules. We regularly review all new pronouncements to determine their impact, if any, on our financial statements. We do not believe that pronouncements materially affecting our financial statements have been issued since the filing of our Form10-K for the year ended December31, 2011. c)Stock-based Compensation The Company has accounted for stock-based compensation under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718-10, Compensation-Stock Compensation.The Company recognizes stock-based compensation expense in the consolidated financial statements for equity-classified employee stock-based compensation awards based on the grant date fair value of the awards.We account for non-employee share-based awards based upon FASB ASC Topic 505-50, Equity-Based Payments to Non-Employees.During the three months ended September 30, 2012 and September 30, 2011, the Company recognized $-0- and $-0-, respectively, of stock-based compensation.During the nine months ended September 30, 2012 and September 30, 2011, the Company recognized $2,195,743 and $-0- , respectively, of stock-based compensation expense which is typically recorded as a general and administrative expense in the consolidated statements of operations. 7 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 d)Net Loss per Common Share Basic net loss per common share is calculated using the weighted average number of common shares outstanding during the period. The Company uses the treasury stock method of calculating fully diluted per share amounts whereby any proceeds from the exercise of stock options or other dilutive instruments are assumed to be used to purchase common shares at the average market price during the period. The dilutive effect of convertible securities is reflected in diluted loss per share by application of the if-converted method. Under this method, conversion shall not be assumed for the purposes of computing diluted loss per share if the effect would be anti-dilutive. For the three months and nine months ended September 30, 2012 and 2011, the diluted loss per share is the same as the basic loss per share, as the effect of common stock equivalents are anti-dilutive. For the three months ended September 30, 2012 and September 30, 2011, the Company hadpotentially dilutive shares of 41,078,322 and 36,863,455, respectively. For the nine months ended September 30, 2012 and September 30, 2011, the Company had potentially dilutive shares of 41,078,322 and 36,863,455, respectively. e) Notes Payable, Related Parties Notes payable, related parties totaling $8,160,646 consisted of the “Teton Renewal Note” in the amount of $6,987,646 dated June 23, 2011 including interest at 8%, with all principal due on the maturity date of June 1, 2015, secured by a stock pledge and security agreement and the “Teton Promissory” note in the amount of $1,173,000 dated October 14, 2009, including interest of 6.25%, with all interest and principal due on the maturity date of June 1, 2015, unsecured.There have been no changes in the note terms since December 31, 2011. f)Reclassifications Certain reclassifications have been made to the comparative consolidated financial statements to conform to the current period’s presentation. 3.STOCKHOLDER’S EQUITY Common Stock Issuances Stock issued for cash, net of share issuance costs: On March 9, 2012, the Company completed a stock purchase agreement in which it sold 4,444,445 shares of common stock, $.001 par value per share, at a price of $0.45 per share to raise gross proceeds of $2,000,000, before deducting offering expenses of $10,000 and related closing costs of $3,055, resulting in net cash proceeds of $1,986,945. On September 10, 2012, the Company completed phase one of a private placement memorandum issued on July 27, 2012, in which it sold 3,342,390 units at $1.20 per unit to raise gross proceeds of $4,010,720, before deducting financing costs of $125,325 and legal fees of $30,000, resulting in net cash proceeds of $3,855,395. Each unit consisted of two shares of common stock, $.001 par value per share, resulting in 6,684,780 shares, and a warrant to purchase one share of common stock totaling 3,342,390 warrants with an exercise price of $1.00 per share, exercisable for a period of three years from the date of issuance. On September 28, 2012 the Company completed phase two of the previously discussed private placement memorandum in which an additional 12,833 units were sold at $1.20 per unit to raise gross proceeds of $15,361, before deducting financing fees of $115 and legal fees of $2,500, resulting in net cash proceeds of $12,746. Each unit contained the same ratio of warrants and shares as in phase one resulting in the additional issuance of 25,666 shares, $.001 par value per share, and 12,833 warrants to purchase one share of common stock with an exercise price of $1.00 per share, exercisable for a period of three years from the date of issuance. Stock issued on cashless basis: On March 5, 2012, the Company issued 776,884 shares of common stock to a placement agent holding 2007 Warrants who exercised their warrants on a cashless basis.On May 15, 2012, the Company issued 365,617 shares of common stock to a placement agent holding 2007 Warrants who exercised their warrants on a cashless basis. 8 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 On July 16, 2012, the Company issued 24,133 shares of common stock to an investor holding 2007 Warrants who exercised their warrants on a cashless basis. See Note 8 for additional details. Stock issued for services: On February 16, 2012, the Company issued 50,000 shares of common stock to consultants valued at $26,500.On May 22, 2012, the Company issued an additional 600,000 shares of common stock to consultants valued at $408,000. These shares were valued using the closing market price on the date of the grant. 4.SUPPLEMENTAL CASH FLOWAND NON-CASH INFORMATION The following non-cash transactions were recorded during the nine months ended September 30: Trade in proceeds on equipment $ $ - Cashless exercise of warrants classified as a derivative $ $ - Reclassification of derivative warrant liability to equity due to modification of warrants $ $ - Oil and gas assets purchased in account payables $ $ Promote liabilities applied against oil and gas assets $ $ - Revision of asset retirement obligation $ $ - Equipment financed through notes payable $ $ - The following is supplemental cash flow information for the nine months ended September 30: Cash paid during the period for interest $ $ Cash paid during the period for taxes $ - $ - 5.SEGMENT INFORMATION The following information is presented in accordance with FASB ASC Topic 280, Segment Reporting.The Company is engaged in the exploration and production of crude oil and natural gas, and pipeline transportation.POI, a wholly-owned subsidiary of PERC, conducts the exploration and production operations.TR Rodessa operates a 40-mile gas pipeline and gathering system which is used to transport hydrocarbons to market to be sold.59 Disposal operated a saltwater disposal facility which disposed of saltwater and flow-back waste into subsurface storageandalsosold theskimoilitseparated fromthesaltwater.The assets of this company were sold effective July 1, 2011, and we have reported it as a discontinued operation (see Note 11).The Company identified such segments based on management responsibility and the nature of their products, services, and costs.There are no major distinctions in geographical areas served as all operations are in the United States.The Company measures segment profit (loss) as income (loss) from operations.Business segment assets are those assets controlled by each reportable segment.The following table sets forth certain information about the financial information of each segment as of September 30, 2012 and December 31, 2011 and for the three and nine months ended September 30, 2012 and 2011: 9 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 Business segment revenue: Oil and gas $ Condensate and skim oil - Transportation and gathering Total revenues $ Business segment profit (loss): Oil and gas $ Condensate and skim oil - Transportation and gathering ) General corporate ) Loss from operations $ ) $ ) $ ) $ ) Depreciation and depletion: Oil and gas $ Transportation and gathering General corporate Total depletion and depreciation $ Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 Capital expenditures: Oil and gas $ $ Transportation and gathering - General corporate Total capital expenditures $ $ September 30,2012 December 31, 2011 Business segment assets: Oil and gas $ $ Transportation and gathering General corporate Total assets $ $ 6.FAIR VALUE OF FINANCIAL INSTRUMENTS FASB ASC Topic 825, Financial Instruments, requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. 10 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 FASB ASC Topic 820, Fair Value Measurements, defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. FASB ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. FASB ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identicalassets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The following table sets forth our estimate of fair value of our financial instruments measured on a recurring basis that are liabilities as of September 30, 2012: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total 2007 Warrants $ - $ $ - $ The following table sets forth our estimate of fair value of our financial instruments measured on a recurring basis that are liabilities as of December 31, 2011: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total 2007 Warrants $ - $ $ - $ 11 Table of Contents The following table sets forth a summary of changes in fair value of our derivative liability for the nine months ended September 30, 2012 and 2011: Beginning Balance –January 1, $ $ Derivative warrants exercised ) - Reclassification to equity due to modification ) - Change in fair value included in net loss Balance at September 30, $ $ In accordance with the reporting requirements of FASB ASC Topic 825, the Company calculates the fair value of its assets and liabilities which qualify as financial instruments under this statement and includes this additional information in the notes to consolidatedfinancial statements when the fair value is different than the carrying value of these financial instruments.The estimated fair values of accounts receivable, accounts payable and other current assets and accrued liabilities approximate their carrying amounts due to the relatively short maturity of these instruments.The carrying value of long-term debt approximates market value due to the use of market interest rates. 7.DERIVATIVE WARRANT LIABILITY Under FASB ASC Topic 815, Derivatives and Hedging, the fair value of certain of our warrants is recorded as a derivative liability.Each reporting period, the derivative liability related to these warrants is fair valued with the non-cash gain or loss recorded in the period as Other Income/Expense.Since the exercise price of the warrants can be potentially decreased and the number of shares to settle the warrants increased each time a trigger event occurs that results in a new adjusted exercise price below the adjusted exercise price then in effect, there could be a potentially infinite number of shares required to settle the warrant agreement.However, the Company has the capability of limiting the occurrence of such events. As of September 30, 2012, and December 31, 2011, the Company had derivative warrant liabilities of $921,291 and $1,949,220, respectively.The Company recognized a non-cash loss of $821,023 and a non-cash gain of $419,407 related to the change in the fair value of these warrants during the nine months and three months ended September 30, 2012, respectively. In March 2012 a placement agent exercised 407,592 of the 2007 Warrants representing 1,630,368 shares on a cashless basis.This reduced the derivative liability by $767,740 and increased additional paid-in capital by the same amount.In May 2012, another placement agent exercised 175,300 of the 2007 Warrants representing 701,200 shares on a cashless basis reducing the derivative liability by $349,688 and increasing additional paid-in capital by the same amount. In July 2012, an investor exercised 20,833 of the 2007 Warrants representing 41,668 shares on a cashless basis. The investor had previously signed the warrant modification agreement discussed in Note 8 therefore the related derivative liability associated with the warrant had already been removed. Pursuant to the warrant modification agreement discussed in Note 8, we modified certain 2007 Warrant agreements representing 1,960,000 shares to eliminate the ratchet provision contained in the original agreements.Since these agreements no longer had derivative features as a result of the modification, the amount of derivative warrant liabilities associated with the shares have been reclassified from derivative warrant liabilities to additional paid-in capital. The amount reclassified due to this modification was $731,524. The Company used the Black-Scholes valuation model to estimate the fair value of the derivative warrant liability.Significant assumptions used at September 30, 2012 were as follows: September 30, 2012 Market value of stock on reporting date (1) $ Risk-free interest rate (2) % Dividend yield (3) % Volatility factor % Expected life (4) 0.21 years The market value of the stock on the date of reporting was based reported public market prices. The risk-free interest rate was determined by management using the U.S. Treasury zero-coupon yield over the remaining contractual term of the warrant on September 30, 2012. Management determined the dividend yield to be 0% based upon its expectation that there will not be earnings available to pay dividends in the near term. Expected life is remaining contractual life of the warrants. 12 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 8.WARRANTS OUTSTANDING In December 2007, the Company issued 8,375,784 warrants to purchase 4,187,901 shares of common stock exercisable until December 31, 2012 in connection with a securities placement agreement.Also in December 2007, the Company issued warrants to placement agents to purchase 837,850 shares of common stock as part of a securities purchase offering.On January 24, 2008, the Company issued an additional 9,615 warrants to a placement agent under the same terms as the original warrants.These warrants had an exercise price of $1.60 per share and could also be exercised on a cashless basis for a reduced number of shares. The 2007 Warrant Agreement contains anti-dilution protection rights (“ratchet provision”) which require an adjustment to the exercise price of the warrants and a proportional adjustment to the number of shares of common stock issuable upon exercise of the warrants in the event the Company issues common stock, stock options, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price. During 2011, the Company offered holders of its 2007 Warrants an option to consider modification of the warrant agreements. The terms of the modification offer would: (1) waive all prior registration rights penalties, (2) remove the cashless exercise feature, (3) change the exercise price from $0.40 to $0.50, (4) extend the exercise term of the warrants by two years, and (5) delete the full-ratchet provisions.The removal of the cashless exercise feature effectively made the Company liable for a potential registration rights penalty effective sixty days after the agreements were signed.In March 2012, the Company offered the holders who had signed the 2011 modification agreement two rescission options which would correct the registration rights penalty liability.Rescission Option A reverted the warrant back to its original 2007 terms with the original expiration date of December 31, 2012. Rescission Option B corrected the cashless exercise feature but retained all other modifications as noted above.See Note 12, Commitments and Contingencies, for further explanation of the registration rights penalty.The deletion of the full-ratchet provision resulted in a reclassification of the derivative liability on the signed agreements to additional paid-in capital.See Note 7, Derivative Warrant Liability, for further explanation. Pursuant to the 2011 modification agreement, the Company changed the terms of certain 2007 Warrant agreements representing 1,760,000 shares to increase their exercise price from $0.40 to $0.50 per share and to extend the exercise term by two years. These warrants were originally issued in conjunction with equity issues in 2007. The modification resulted in warrant modification expense of $260,554, which was calculated as the difference in the fair value of the warrants immediately before and immediately after the modification using the Black-Scholes option pricing model. The following table details the significant assumptions used to compute the fair market value of the warrant modifications: Before After Risk free rates 0.11% - 0.14% 0.34% Dividend yield 0% 0% Expected volatility 110.28% - 110.68% 129.35% - 131.00% Remaining term (years) 0.83 years – 0.96 years 2.83 – 2.95 years In September 2012, an additional 100,000 of the 2007 Warrants representing 200,000 shares were modified under the terms above and resulted in a warrant modification expense of $33,980, which has been reported in the Other Income (Expense) section of the consolidated statements of operations. The following table details the significant assumptions used to compute the fair market value of the warrant modifications: 13 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 Before After Risk free rates 0.02% 0.81% Dividend yield 0% 0% Expected volatility 39.32% 112.29% Remaining term (years) 0.21 years 2.25 years In March 2012, a holder of the 2007 Warrants exercised their 407,592 warrants to acquire 1,630,368 shares on a cashless basis and received 776,884 shares of the Company’s common stock. In May 2012, a holder of the 2007 warrants exercised their 175,300 warrants to acquire 701,200 shares on a cashless basis and received 365,617 shares of the Company’s common stock. In July 2012, a holder of the 2007 Warrants exercised their 20,833 warrants to acquire 41,668 shares on a cashless basis and received 24,133 shares of the Company’s common stock. In September 2012, the Company issued warrants to investors in a private placement transaction. See Note 3 for additional information. The Company issued warrants to investors to purchase 3,355,223 shares of common stock at an exercise price of $1.00 per share, exercisable until September 10, 2015. The Company also issued warrants to placement agents used in the offering to purchase 100,638 shares of common stock exercisable until September 10, 2017. A summary of warrant activity and shares issuable upon exercise of the warrants during the nine months ended September 30, 2012 is as follows: Warrants Shares Issuable Under Warrants Weighted Average Exercise Price Outstanding at December 31, 2011 $ Warrants issued Warrants exercised Warrants cancelled under modification Warrants issued under modification Outstanding at September 30, 2012 $ The intrinsic value of the 17,415,066 warrants outstanding at September 30, 2012 was $2,137,833.All of the 17,415,066 warrants outstanding at September 30, 2012 are exercisable. 9.RESTRICTED CASH Collateral Certificates of deposit have been posted as collateral supporting a reclamation bond guaranteeing remediation of our oil and gas properties in Texas.As of September 30, 2012 and December 31, 2011, the balance of the certificates of deposit totaled $78,421 and $78,285, respectively. 2010 Drilling Program During the last quarter of 2010, the Company executed participation and operating agreements with various independent oil and gas companies regarding the drilling of various wells.Funds received from these companies are restricted to the drilling programs and are considered released when they are spent in accordance with the agreements.Since inception, total funds of $2,346,066 were received on these programs and $1,834,214 was spent on drilling activities, and $482,389 was reclassified to promote income, offsetting the Company’s unproved oil & gas properties, leaving a balance of $29,463 in restricted cash and drilling prepayments at September 30, 2012. 2011 Drilling Program During the last quarter of 2011, the Company executed joint operating agreements with various independent oil and gas companies regarding the drilling of various wells.Funds received from these companies are restricted to the drilling programs and are considered released when they are spent in accordance with the agreements.Total funds of $2,997,870 were received on these programs and $3,132,153 was spent on drilling activities, and $13,466 was reclassified to promote income. The shortage of $147,749 was included in the joint interest billing receivable at September 30, 2012. 14 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 10.STOCK-BASED COMPENSATION TheCompany hasgranted stock options to key employees, directors, and consultants as discussed below: On May 29, 2007, the Company adoptedthe 2007 Stock Option Plan (the “2007 Plan”) for employees, consultants and such other persons selected by the plan administrator to provide a means to retain the services of such employees and strengthen their incentive to achieve the objectives of the Company and to provide an equity incentive to consultants and other persons to promote the success of the Company.The 2007 Plan reserves 1,750,000 shares of common stock for issuance by the Company as stock options. On October 19, 2010, the Company adopted the 2010 Incentive Stock Option Plan (the “2010 Plan”) for directors, executives, and selected employees and consultants to reward them for making major contributions to the success of the Company by issuing long-term incentive awards under the 2010 Plan thereby providing them with an interest in the growth and performance of the Company.The 2010 Plan reserves 5,000,000 shares of common stock for issuance by the Company as stock options, stock awards or restricted stock purchase offers. On February 23, 2012, the Company adopted the 2012 Incentive Stock Option Plan (the “2012 Plan”) for directors, executives, and selected employees and consultants to reward them for making major contributions to the success of the Company by issuing long-term incentive awards under the 2012 Plan thereby providing them with an interest in the growth and performance of the Company.The 2012 Plan reserves 10,000,000 shares of common stock for issuance by the Company as stock options, stock awards or restricted stock purchase offers. On January 5, 2012, pursuant to the 2007 Plan,the Companyissued stock options for 486,364 shares of common stock at an exercise price of $0.50 per share and 363,636 shares of common stock at an exercise price of $0.55 per share to various executives, selected employees and consultants for their contributions to the success of the Company.All of the options vested immediately upon issuance at January 5, 2012, and are exercisable at any time, in whole or part, until January 5, 2017. In addition, on January 5, 2012, pursuant to the 2010 Plan,the Companyissued stock options for 880,775 shares of common stock at an exercise price of $0.50 per share to selected employees and consultants for their contributions to the success of the Company.All of the options vested immediately upon issuance at January 5, 2012, and are exercisable at any time, in whole or part, until January 5, 2017. On January 5, 2012, pursuant to Board resolution, the Company changed the terms of all options under the 2007 Plan to extend the exercise term for two years from December 31, 2012 to December 31, 2014.The modification resulted in incremental stock compensation cost of $136,072, which was calculated as the difference in the fair value of the options immediately before and immediately after the modification using the Black-Scholes option pricing model.The Company used the simplified method to determine the expected term on the options modified due to the lack of historical exercise data.The following table details the significant assumptions used to compute the fair value of the option modifications: Before After Risk free rates 0.06% 0.19% Dividend yield 0% 0% Expected volatility 108.47% 127.91% Remaining term (years) 0.5 years 1.5 years On April 20, 2012, pursuant to Board resolution, the Company changed the terms of the remaining 900,000 options previously granted under the 2007 Plan to decrease the exercise price from $1.20 per share to $0.65 per share.The modification resulted in incremental stock compensation cost of $93,092, which was calculated as the difference in the fair value of the options immediately before and immediately after the modification using the Black-Scholes option pricing model.The Company used the simplified method to determine the expected term on the options modified due to the lack of historical exercise data.The following table details the significant assumptions used to compute the fair value of the option modifications: 15 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 Before After Risk free rates 0.23% 0.23% Dividend yield 0% 0% Expected volatility 101.77% 101.77% Remaining term (years) 1.5 years 1.5 years On April 30, 2012, pursuant to the 2010 Plan, the Company issued stock options for 3,000,000 shares of common stock at an exercise price of $0.55 per share to selected executives for their contributions to the success of the Company. All of the options vested immediately upon issuance at April 30, 2012, and are exercisable at any time, in whole or part, until April 30, 2017. This issuance resulted in stock based compensation expense of $1,371,766, which was calculated using the fair value of the options at grant date. A summary of option activity during the nine months ended September 30, 2012 is as follows: Options Weighted Average Exercise Price Weighted Average Grant Date FairValue Outstanding at December 31, 2011 $ $ - Options granted - January Options granted - April Options exercised - - - Outstanding at September 30, 2012 $ $ - The following is a summary of stock options outstanding at September 30, 2012: Exercise Options Remaining Contractual Options Price Outstanding Lives (Years) Exercisable $ Based on the Company's stock price of $0.69 at September 30, 2012, the options outstanding had an intrinsic value of $1,054,572.At September 30, 2011 the Company’s stock price was $0.48 and the options outstanding had an intrinsic value of $63,557. Total options exercisable at September 30, 2012 amounted to 6,700,060 shares and had a weighted average exercise price of $0.53.Upon exercise, the Company issues the full amount of shares exercisable per the term of the options from new shares.The Company has no plans to repurchase those shares in the future.The following is a summary of options exercisable at September 30, 2012 and December 31, 2011: Weighted Average Shares Exercise Price September 30, 2012 $ December 31, 2011 $ 16 Table of Contents PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 The Company estimates the fair value of stock options using the Black-Scholes option pricing valuation model, consistent with the provisions of FASB ASC Topic 505 and FASB ASC Topic 718.Key inputs and assumptions used to estimate the fair value of stock options include the grant price of the award, the expected option term, volatility of the Company’s stock, the risk-free rate and the Company’s dividend yield.Estimates of fair value are not intended to predict actual future events or the value ultimately realized by grantees, and subsequent events are not indicative of the reasonableness of the original estimates of fair value made by the Company.The Company uses the simplified method to determine the expected term on options issued. As of September 30, 2012 and September 30, 2011, the Company had no unrecognized compensation expense related to non-vested stock-based compensation arrangements.There were no options granted and vested during the quarter ended September 30, 2012.There were no options granted or vested during the quarter ended September 30, 2011. 11.DISCONTINUED OPERATIONS The Company’s wholly-owned subsidiary, 59 Disposal Inc., operated a saltwater disposal facility which disposed of saltwater and flow-back waste into subsurface storage.The disposal activities had diminished over time and in January 2011, the Company offered for sale certain assets of the subsidiary. A letter of intent signed on March 1, 2011 was closed effective July 1, 2011 at a gross sale price of $1.3 million of which the Company’s portion was $1.04 million. At July 1, 2011, assets of 59 Disposal included in the sale had a net book value of $300,347 and were previously included in the consolidated balance sheets as assets held for sale.The Company’s portion of the sales price was their 80% interest which amounted to $1.04 million.Current assets and liabilities of 59 Disposal at the date of sale, including accounts receivable of $75,648, accounts payable of $68,816, related party payables of $123,290, interest payable of $2,015 and notes payable, related party, of $23,244 as of July 1, 2011, were retained by the Company under the sale provisions. The following schedule details 59 Disposal’s property and equipment included in the sale as of July 1, 2011: Cost Accumulated Depreciation July 1, 2011 Net Book Value Lease & well equipment $ $ $ Buildings Office furniture & equipment $ $ $ As a result of the discontinued operations accounting treatment, the Consolidated Statement of Operations reflects 59 Disposal as a discontinued operation for all periods presented. Following is summarized information regarding the discontinued operations: Revenues of discontinued operations amounted to $-0- and $-0- for the three months ended September 30, 2012 and 2011. Three Months Ended September 30, September 30, Loss from discontinued operations $
